DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 17-28, with species of inactivated PPVO virions and/or fragments, with regard to claim 19, nucleotide/nucleoside analogues, and with regard to claim 20, Entecavir  in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that the claims 29-45 are all depended on claim 17.  This is not found persuasive . Because there is extra burdens to search them all.   
Claims 17, 19, 24  are considered with elected species. 
Claims 1-16, 18, and 29-45 are withdrawn from consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
In the instant case, claims 17-28 are vague and confusing for citing comprising at least one different anti-viral drug because a broad reasonable interpretation will include one anti-viral drug. The confusing citation is what the different referable or comparative to. 
Moreover, claims 17 and 18 are vague and indefinite because it is unclear what the “active fragment” is referenced to. The claim can be interpreted in light of the specification, however, the specification does not teach what is the definition of an active fragment is.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the independent claim 17 limits the patient as HIV infected person, however, the claim 26 depended on claim 17 enlarges the scope of the claim as non-HBV infected person.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over PLoS One. 2013; 8 (9): e74605.to  Paulsen et al. Published online at : 10.1371/journal.pone.0074605)  and further in view of Mattews ( Clin Ther. 2006, Feb;28(2):184-203). 
The claimed method is directed to a method of treatment of a HBV-infected patient in need thereof with an effective amount of inactivate PPVO or a fragment thereof in combination with an effective amount of an antiviral drug different from PPVO, wherein the anti-viral agent is a nucleoside analogues – Entecavir,  and the PPVO and the antiviral drug are used concomitantly/simultaneously within 72 hours,   intravenous, intramuscular, oral, parenteral, topical, intradermal, and/or subcutaneous administration.  The dose of PPVO is about  1 x 106 - 1 x 1010 viral particles, and/or wherein the dose of the at least one different antiviral drug is selected 
Paulsen et al teach that inactivated orf virus (iORFV), strain D1701, is a potent immune modulator in various animal species, wherein iORFV induces strong antiviral activity in animal models of acute and chronic hepatitis virus B and C infections. In addition, D1701 can produce antifibrotic effects in different rat models of liver fibrosis caused by the hepatitis B or C virus infection. irORFV, D1701 and NZ2, respectively, induce an antiviral response controlling infections with HCV and HBV in vitro and in vivo without signs of necro-inflammation in vivo (See Figs. 3- 4) . They concluded that each of the inactivated orf virus (iORFV), strain D1701, is a potential therapeutic approach against two important human liver pathogens HBV and HCV (See last paragraph of the discussion). Paulsen et al. teach the dosage of PPOV viral was about 8X106 TCID50  by i.p. (Intra parental).  
Paulsen et al.do not teach administration of with an effective amount of PPVO in combination with other antiviral drug different from PPVO, preferably a nucleoside analogues –Entecavi.
James S, Mattews teaches that Entecavir is a new antiviral agent for the management of chronic HBV infection. Entecavir is highly selective for the HBV and inhibits all 3 steps of viral replication .
Therefore, it would have been obvious for a person with an ordinary skill in the art to be motived by the cited references to treat HBV infected person with an effective amount of PPVO in combination with Entecavir to treat HIV infection by inducing interferon and other cytokine for interruption of the HBV viral replication and also at all 3 steps of viral replication by Entecavir with an expected result .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/             Primary Examiner, Art Unit 1648